SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

416
CAF 14-01034
PRESENT: SMITH, J.P., VALENTINO, WHALEN, AND DEJOSEPH, JJ.


IN THE MATTER OF BROOKE S. BARONE,
PETITIONER-RESPONDENT,

                    V                             MEMORANDUM AND ORDER

ELIZABETH A. CHAPMAN-CLELAND,
RESPONDENT-RESPONDENT.
------------------------------------
R. THOMAS RANKIN, ESQ., ATTORNEY FOR
THE CHILD, APPELLANT.


R. THOMAS RANKIN, ATTORNEY FOR THE CHILD, JAMESTOWN, APPELLANT PRO SE.

BROOKE S. BARONE, PETITIONER-RESPONDENT PRO SE.

SHERRY A. BJORK, FREWSBURG, FOR RESPONDENT-RESPONDENT.


     Appeal from an order of Family Court, Chautauqua County (Judith
S. Claire, J.), entered January 24, 2014 in a proceeding pursuant to
Family Court Act article 6. The order dismissed the petition for
custody and visitation.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Petitioner commenced this proceeding pursuant to
Family Court Act article 6, seeking custody and visitation with the
son of respondent, her former same-sex partner. The Attorney for the
Child (AFC) appeals from an order dismissing the petition on the
ground that petitioner was not married to respondent and did not adopt
the child, and thus lacked standing to seek custody of, or visitation
with, him. We affirm.

     The AFC contends that, because the best interests of the child
are paramount in custody and visitation disputes, “the standing
accorded to parents should extend to those who have a recognized and
operative parent-child relationship, regardless of their sexual
orientation.” The AFC further contends that the doctrine of equitable
estoppel should apply to bar respondent from denying that petitioner
is a parent of the subject child, and thus we should conclude that
petitioner has standing to seek custody and visitation. Those
contentions are without merit. “[T]he Court of Appeals has recently
reiterated that a nonbiological, nonadoptive parent does not have
standing to seek visitation when a biological parent who is fit
                                 -2-                           416
                                                         CAF 14-01034

opposes it, and that equitable estoppel does not apply in such
situations even where the nonparent has enjoyed a close relationship
with the child and exercised some control over the child with the
parent’s consent” (Matter of Palmatier v Dane, 97 AD3d 864, 865; see
Debra H. v Janice R., 14 NY3d 576, 589-597, rearg denied 15 NY3d 767,
cert denied ___ US ___, 131 S Ct 908; Matter of White v Wilcox, 109
AD3d 1145, 1146, lv dismissed in part and denied in part 22 NY3d 1085,
1086). It is well settled “that parentage under New York law derives
from biology or adoption” (Debra H., 14 NY3d at 593), and that the
decision of the Court of Appeals in Matter of Alison D. v Virginia M.
(77 NY2d 651, 656-657), “in conjunction with second-parent adoption,
creates a bright-line rule that promotes certainty in the wake of
domestic breakups otherwise fraught with the risk of ‘disruptive . . .
battles’ . . . over parentage as a prelude to further potential combat
over custody and visitation” (Debra H., 14 NY3d at 593-594). We
reiterate that, as the Court of Appeals unequivocally stated, “any
change in the meaning of ‘parent’ under our law should come by way of
legislative enactment rather than judicial revamping of precedent”
(id. at 596). Finally, we note that petitioner “failed to
sufficiently allege any extraordinary circumstances to establish her
standing to seek custody” as a nonbiological, nonadoptive parent
(Matter of A.F. v K.H., 121 AD3d 683, 684).




Entered:   June 19, 2015                       Frances E. Cafarell
                                               Clerk of the Court